ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOHNSON, SMITH and WIENER, Circuit Judges.
PER CURIAM:
Pursuant to the Supreme Court opinion in Morales v. Trans World Airlines, Inc., - U.S. -, -, 112 S.Ct. 2031, 2041, 119 L.Ed.2d 157 (1992), this Court remands this case to the district court for the imposition of an injunction that is limited to the attempted enforcement of the fare advertising sections of the challenged guidelines. In all other respects, this Court affirms the judgment of the district court.